       Case 1:19-cv-01774-VEC-SLC Document 153 Filed 04/12/21 Page 1 of 2
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 4/12/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           : 19-CV-1774 (VEC)
                                                                :
                                                                :     ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before the Court for a conference and oral argument on

April 12, 2021;

        IT IS HEREBY ORDERED that, for the reasons stated on the record, Plaintiff Jones’

motion in limine (Dkt. 138) is DENIED, without prejudice to Plaintiff raising an objection to a

particular argument or item of evidence at trial that he believes is not admissible under the Rules

of Evidence or should be precluded under the doctrine of judicial estoppel.

        IT IS FURTHER ORDERED that Defendant’s motion in limine concerning the

maximum amount of Jones’ recovery (Dkt. 136) is DENIED. The parties will be permitted to

argue at trial the maximum amount of recovery to which Jones is entitled, should he succeed on

his breach of contract claim. Defendant’s motion in limine seeking an order that Federal Rule of

Evidence 408 does not preclude admission of the Jenkins demand letter (Dkt. 137) is

GRANTED. Plaintiff Jones, however, has reserved his right to object at trial to the admissibility

of the letter on an alternative basis.

        IT IS FURTHER ORDERED that a bench trial in this matter will commence on May 17,

2021. The trial will be fully remote. The Final Pretrial Conference is scheduled for May 6,
      Case 1:19-cv-01774-VEC-SLC Document 153 Filed 04/12/21 Page 2 of 2




2021, at 3:00 p.m. The FPTC will be conducted as a video conference. The Court will email

the parties a link to access the video conference in advance of the FPTC.

       The Clerk of Court is respectfully directed to terminate the open motions at Dkts. 136,

137, and 138.



SO ORDERED.
                                                         ____
                                                           ________________________
                                                           __
                                                         ________________________
Date: April 12, 2021                                        VALERIE CAPRONI
                                                                       CAPRON    NI
      New York, New York                                  United States District Judge




                                                2
